Citation Nr: 1111829	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-34 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for a heart disability, to include hypertension.   

7.  Entitlement to service connection for a respiratory disability.

8.  Entitlement to service connection for a sinus disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to April 1978 and from July 1978 to June 1979.   
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for the claims listed herein.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

On his VA Form 9, substantive appeal, received in September 2009, the Veteran indicated that he wanted a hearing before a member of the Board.  In April 2010, the Veteran elected to have a central office hearing and such a hearing was subsequently scheduled for him in April 2011.  In a March 2011 statement, the Veteran requested that he be scheduled for video-conference hearing in lieu of a central office hearing.  Therefore on remand, the Veteran should be scheduled for a videoconference hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before a member of the Board at the RO.  A copy of a notification letter apprising the Veteran of his hearing must be associated with the claims folder.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


